                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00528-RJC-DSC


 MICHAEL JOHNSON,                 )
                                  )
            Plaintiff,            )
                                  )
 v.                               )                                  ORDER
                                  )
 DUKE ENERGY CORPORATION et. al., )
                                  )
                                  )
           Defendants.            )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Paul J. Lukas, Jennifer K. Lee, Kai H. Richter and Brock J. Specht]” (documents

##2-5) filed September 23, 2020. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..


       SO ORDERED.                 Signed: September 23, 2020




       Case 3:20-cv-00528-RJC-DSC Document 6 Filed 09/23/20 Page 1 of 1
